DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 August 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4, 6-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0154524 (hereinafter “Kauper”), in view of United States Patent Number 6,303,136 (hereinafter “Li”), and further in view of United States Patent Application Publication No. US 2016/0288034 (hereinafter “Miyauchi”).Regarding claims 1 and 21 	Kauper teaches a micronized device comprising a core containing a substantially non-degradable filamentous cell-supporting matrix or scaffold, wherein the matrix is made from a plurality of monofilaments, and wherein the monofilaments are either twisted into a yarn or woven into a mesh or twisted into a yarn that is in non-woven strands (abstract; and paragraphs [0016] and [0038]), which corresponds to a fiber-oriented material comprising a plurality of fibers in a closely-adhered state.  Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (paragraph [0016]). 	Kauper teaches the filaments or yarns can be woven into a mesh.  The mesh can be produced on a braider using carriers, similar to bobbins, containing monofilaments or multifilaments, which serve to feed either the yarn or filaments into the mesh during Id), which corresponds to at least part of the fibers adjacent to each other being fused to each other.  Miyauchi teaches the fibrous laminate can be preferably useful as a cell culture base material such as a cell regeneration scaffold material (paragraph [0033]).  Miyauchi teaches a large number of bonding points result in an interlayer peeling strength between the fibrous layer I and the fibrous layer II being improved (paragraph [0050]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the filaments of the cell-supporting matrix or scaffold from the combination of Kauper and Li with the thermo-fusible conjugate fibers of the fibrous layer II of Miyauchi to improve the mechanical strength, rigidity, and/or adherence strength between adjacent fibers of the core of the micronized device.Regarding claim 2 	In addition, Kauper teaches the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach the tensile strength of the fiber oriented material is 30 MPa or more in the tensile directions where the tensile strength has a maxima.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments to yield a desirable tensile strength of the device in a direction the braid extends.Regarding claim 3 	In addition, the chitin, collagen, and laminin materials taught by the combination of Kauper and Li, noted above, corresponds to the fibers comprising 100 wt% of the bioaffinity material, which falls within the claimed range.Regarding claim 4 	As previously noted, Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (paragraph [0016]).  Chitin has a chemical structure which corresponds to the claimed limitation requiring the fibers to comprise an amide group. 	Regarding an orientation degree of the claimed material, although the prior art does not explicitly disclose an orientation degree parameter of formula (i), R1/R2 (i), is 1.05 or more when a surface of the material is analyzed using a polarized FT-IR-ATR, wherein, in the formula (i), R1 is a maximum absorbance ratio obtained when measuring by modifying an angle between a polarization direction and the fiber-oriented material, and R2 is a minimum absorbance ratio obtained when measuring by modifying the angle between the polarization direction and the fiber-oriented material, wherein the absorbance ratio has a formula (ii), T1/T2 (ii), wherein, in the formula (ii), T1 is an absorption intensity for a wave number of 1640 cm-1, and T2 is an absorption intensity for a wave number of 1540 cm-1, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kauper and Li teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 6 	In addition, Kauper teaches the preferred diameter of the filaments is between 5-100 µm (paragraph [0081]), which overlaps the claimed range for the average diameters.Regarding claim 7 	As previously noted, Kauper teaches monofilaments or multifilaments are used to form a woven mesh structure (structure having at least a first direction and a second direction where the tensile strength have maxima), where the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach a ratio of the tensile strength in a second direction where the tensile strength has a maximum (F2) to the tensile strength Regarding claim 8 	Kauper teaches a micronized device comprising a core containing a substantially non-degradable filamentous cell-supporting matrix or scaffold, wherein the matrix is made from a plurality of monofilaments, and wherein the monofilaments are either twisted into a yarn or woven into a mesh or twisted into a yarn that is in non-woven strands (abstract; and paragraphs [0016] and [0038]), which corresponds to a fiber-oriented material comprising a plurality of fibers in a closely-adhered state.  Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (paragraph [0016]). 	Kauper teaches the filaments or yarns can be woven into a mesh.  The mesh can be produced on a braider using carriers, similar to bobbins, containing monofilaments or multifilaments, which serve to feed either the yarn or filaments into the mesh during weaving. The angle of the braid, defined by the pick count, is controlled by the rotational speed of the carriers and the production speed. In one embodiment, a mandrel is used to produce a hollow tube of mesh. The tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Id), which corresponds to at least part of the first and/or the second fibers adjacent to each other being fused to each other.  Miyauchi teaches the fibrous laminate can be preferably useful as a cell culture base material such as a cell regeneration scaffold material (paragraph [0033]).  Miyauchi teaches a large number of bonding points result in an interlayer peeling strength between the fibrous layer I and the fibrous layer II being improved (paragraph [0050]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the filaments of the cell-supporting matrix or scaffold from the combination of Kauper and Li with the thermo-fusible conjugate fibers of the fibrous layer II of Miyauchi to improve the mechanical strength, rigidity, and/or peel strength between adjacent layers of the core of the micronized device.Regarding claim 9 	In addition, Kauper teaches the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach the tensile strengths of the fiber oriented material in each of the first and second directions are 30 MPa or more.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments in the first and second directions to yield a desirable tensile strength of the device in each of the first and second directions.Regarding claim 10 	In addition, the chitin, collagen, and laminin materials taught by the combination of Kauper and Li, noted above, corresponds to the first fibers comprising 100 wt% of the first bioaffinity material and the second fibers comprising 100 wt% of the second bio-affinity material, which falls within the claimed range, and where the .Regarding claim 11	As previously noted, Kauper teaches suitable filamentous cell-supporting matrices include, but are not limited to, biocompatible materials (bio-affinity materials) including chitin (material for both the first fibers and second fibers) (paragraph [0016]).  Chitin has a chemical structure which corresponds to the claimed limitation requiring the first and second fibers to comprise an amide group. 	Regarding an orientation degree of the claimed material, although the prior art does not explicitly disclose an orientation degree parameter of formula (i), R1/R2 (i), is 1.05 or more when a surface of the material is analyzed using a polarized FT-IR-ATR, wherein, in the formula (i), R1 is a maximum absorbance ratio obtained when measuring by modifying an angle between a polarization direction and the fiber-oriented material, and R2 is a minimum absorbance ratio obtained when measuring by modifying the angle between the polarization direction and the fiber-oriented material, wherein the absorbance ratio has a formula (ii), T1/T2 (ii), wherein, in the formula (ii), T1 is an absorption intensity for a wave number of 1640 cm-1, and T2 is an absorption intensity for a wave number of 1540 cm-1, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Kauper and Li teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 12 	As previously noted, Kauper teaches the filaments or yarns in the braid is constructed as a multi-layered structure (paragraph [0082]), where the filaments comprise chitin, and collagen and/or laminin (Kauper – paragraph [0016]; and Li – column 2, lines 43-60).  These teachings correspond to the claimed feature requiring the first fibers and second fibers to comprise the same material.Regarding claim 13 	In view of the rejection of claims 8 and 10, noted above, the combination of Kauper and Li teaches the fibers comprise a second bio-affinity material which includes chitin, and collagen and/or laminin, which meets the limitations from claim 13.Regarding claim 14 	In addition, Kauper teaches the preferred diameter of the filaments (first and second fibers) is between 5-100 µm (paragraph [0081]), which overlaps the claimed range for the average diameters.Regarding claim 15	As previously noted, Kauper teaches monofilaments or multifilaments are used to form a woven mesh structure (structure having tensile strengths in at least a first direction and a second direction), where the tensile strength of the braid is the linear summation of the tensile strengths of the individual filaments (paragraph [0082]).  Kauper does not explicitly teach a ratio of the tensile strength in a second direction (F2) to the tensile strength in a first direction (F1) ranges from 0.7 to 1.5 (corresponding to claimed formula (iii)).  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate number of filaments extending in each of the weft and warp directions of the woven mesh to yield a desirable tensile strength of the device in each of the weft and warp directions, and to determine a ratio therefrom.
Response to Arguments
In view of the amendment to claim 21, the rejections of claim 21 under each of 35 USC § 112(b) and § 112(d) have been withdrawn.
Applicant’s arguments, see pages 8 and 9, filed 7 August 2020, with respect to the rejection of claims 1-4, 6-15, and 21 under 35 USC § 103 as being unpatentable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783